Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Rent Administrator denying petitioners’ application for a certificate of eviction. Petitioners appeal from an order dismissing the proceeding. Order reversed on the law, and determination of the State Rent Administrator annulled and certificate of eviction directed to be issued. In view of the finding by the State Rent Administrator of an immediate and compelling necessity on the part of the landlords for possession of the “ subject apartment ” for a resident janitor, the refusal to issue a certificate of eviction was arbitrary. (Matter of Purvis é Clauss Bealty Corp. v. McGoldriek, 283 App. Div. 720; Matter of Sudair Bealty Corp. V. McGoldriek, post, p. 1112; cf. Matter of Bosenbluth v. Finkelstein, 300 N. Y. 402, 405.) Nolan, P. J., Wenzel, MacCrate and Schmidt, JJ., concur. Murphy, J., dissents and votes to affirm the order dismissing the proceeding. The landlords, without making any effort to obtain a superintendent who would use one of the vacancies on the third and ground floors, persisted in seeking for purported superintendent use, the apartment of a troublesome tenant. The tenant by advertising procured applicants for the superintendent’s job, who would have taken one of the other vacant apartments. It was well within the province of the administrator to find lack of good faith and the court may not disturb that finding where, as here, it has a rational basis.